DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 1/27/2022 have been entered and action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “However, neither CN, nor Edmondson, nor any combination thereof, teaches or suggests at least “wherein the using the annotation result of the video image comprises: splitting the video image after the video annotation is performed; acquiring an annotation result of a video frame corresponding to each picture from the annotation result of the video image according to a correspondence between a video frame in the split video image and each picture in the set of pictures to be annotated; and associating the annotation result of the video frame corresponding to each picture with the corresponding picture,” as recited in claim 1 (emphasis added).” (see page 12 of Remarks) as claimed in amended claim 1.  
Examiner respectfully disagrees, reference CN in Summary of Invention – to be audited violation picture “after the video annotation is performed”….at least one valid sub-picture containing license plate information “a correspondence between a video frame in the split video image and each picture”; and reference Edmondson paragraph 0005, segmenting the video data “splitting the video image” and classifying object of interest “associating the annotation result”, as claimed.  
Therefore, the rejections stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 111292530 (IDS document, machine translation is provided with this rejection; herein after CN) in view of Edmondson et al (US Pub. 2014/0314275).  
With respect to claim 1, CN discloses A picture annotation method, comprising: 
performing video annotation on the video image to obtain an annotation result; and 
using the annotation result as an annotation result of each picture in the set of pictures to be annotated according to a correspondence between a video frame in the video image and a picture in the set of pictures to be annotated, (see Summary of Invention- to be audited violation pictures …. a plurality of sub images shot according to a time sequence “video” and comparing the license plate of the vehicle is compared with the two images, and the violation is read as the annotation; and taking the to be determined sub picture as a violation); 
wherein the using the annotation result of the video image comprises:
splitting the video image after the video annotation is performed; 
acquiring an annotation result of a video frame corresponding to each picture from the annotation result of the video image according to a correspondence between a video frame in the split video image and each picture in the set of pictures to be annotated; and 
[associating the annotation result of the video frame corresponding to each picture with the corresponding picture], (see CN Summary of Invention – the close up picture comprising a violation vehicle and comprising license plate information “splitting the video image), as claimed.  
However, CN fails to explicitly disclose converting, into a video image, multiple pictures in a set of pictures to be annotated; and associating the annotation result of the video frame corresponding to each picture with the corresponding picture, as claimed.  
Edmondson in the same filed teaches converting, into a video image, multiple pictures in a set of pictures to be annotated, (see paragraph 0082, wherein, violation data generated includes violation that occurred and the video data, i.e. converting in to a video annotated pictures); and associating the annotation result of the video frame corresponding to each picture with the corresponding picture, (paragraph 0005, segmenting the video data “splitting the video image” and classifying object of interest “associating the annotation result”), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of traffic violations using image analysis.  The teachings of Edmondson to have a violation data of the vehicle generated with a video i.e. a set of pictures and classifying the objects using traffic rules, can be incorporated in to the CN as in the background of invention of CN it suggests …there must be enough evidence in the group of violation pictures to prove ….. (for suggestion) and modification of the system yields a system that produces enough evidence of violation for the traffic officials (see Edmondson paragraph 0082, a traffic official can access the data) for motivation.  

With respect to claim 2, combination of CN and Edmondson further discloses wherein the performing video annotation on the video image comprises: acquiring an annotation sample video frame in the video image; and using the annotation sample video frame as a video annotation sample to perform video annotation on another video frame in the video image, to obtain the annotation result, (see CN Summary of invention acquiring a close up picture of the vehicle which comprises the license plate information of the vehicle), as claimed.  

With respect to claim 3, combination of CN and Edmondson further discloses wherein the acquiring the annotation sample video frame in the video image comprises: acquiring an annotation sample picture in the set of pictures to be annotated; and acquiring a video frame corresponding to the annotation sample picture in the video image as the annotation sample video frame, (see CN Summary of invention acquiring a close up picture of the vehicle which comprises the license plate information of the vehicle), as claimed.  

With respect to claim 4, combination of CN and Edmondson further discloses wherein the acquiring the annotation sample video frame in the video image comprises: after converting the pictures in the set of pictures to be annotated into the video image, [receiving a video annotation request, and annotating a specified video frame in the video image]; acquiring the annotated specified video frame as the annotation sample video frame, (see CN Summary of Invention- to be audited violation pictures …. a plurality of sub images shot according to a time sequence and comparing the license plate of the vehicle is compared with the two images, and taking the to be determined sub picture as a violation), as claimed.  However, they fail to explicitly disclose receiving a video annotation request, and annotating a specified video frame in the video image, as claimed.  
But, it is well known in the art at the effective date of invention receiving request for a particular processing and processing the data “receiving a video annotation request, and annotating a specified video frame in the video image”, as claimed.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to add a request sent by a user for processing the video image for annotation to the system disclose by CN and Edmonson to yield the predictable results.   

With respect to claim 5, combination of CN and Edmondson further discloses wherein the using the annotation sample video frame as the video annotation sample to perform video annotation on another video frame in the video image comprises:
acquiring an annotation object in the annotation sample video frame as a tracking target; and
acquiring the tracking target from another video frame in the video image, and generating an annotation at a location of the tracking target, (see CN Summary of Invention – the first state information includes at least one of a vehicle coordinates or vehicle steering angle “a location of the target”) as claimed.  

With respect to claim 6, combination of CN and Edmondson further discloses wherein the using the annotation sample video frame as the video annotation sample to perform video annotation on another video frame in the video image comprises: annotating an adjacent video frame of the annotation sample video frame by using an optical flow method; and using the annotated video frame as a new annotation sample video frame to annotate an adjacent video frame of the new annotation sample video frame, until annotation of the video image is completed, (see Edmondson paragraph 0081, known tracking algorithms such as kalman filtering “an optical flow method” for the vehicle and pedestrians in the area under observation) as claimed.

With respect to claim 7, combination of CN and Edmondson further discloses wherein the using the annotation result as an annotation result of each picture in the set of pictures to be annotated according to a correspondence between a video frame in the video image and a picture in the set of pictures to be annotated comprises:
splitting the video image after the video annotation is performed; acquiring an annotation result of a video frame corresponding to each picture from the annotation result of the video image according to a correspondence between a video frame in the split video image and each picture in the set of pictures to be annotated; and associating the annotation result of the video frame corresponding to each picture with the corresponding picture, (see CN Summary of Invention – the close up picture comprising a violation vehicle and comprising license plate information “splitting the video image”; also in Edmondson paragraph 0005, segmenting the video data “splitting the video image”), as claimed.  

With respect to claim 8, combination of CN and Edmondson further discloses wherein before converting multiple pictures in the set of pictures to be annotated into the video image, the method further comprises: receiving a set of pictures to be processed, wherein the set of pictures to be processed comprises at least one group of multiple pictures obtained by continuous photographing; and receiving a picture annotation request, wherein the picture annotation request comprises the set of pictures to be annotated, and the set of pictures to be annotated is a group of continuously photographed multiple pictures in the set of pictures to be processed, (see Edmondson paragraph 0082, wherein the violation data comprises a video of the violation and the data received is disclose in CN as the to be audited violation picture comprises a plurality of sub-pictures shot according to a time sequence “video” see Summary of Invention of CN; also Edmondson discloses a video imaging sensor in figure 1 for obtaining the images “a group of continuously photographed”), as claimed.

With respect to claim 9, combination of CN and Edmondson further discloses wherein before converting multiple pictures in the set of pictures to be annotated into the video image, the method further comprises: determining whether the multiple pictures in the set of pictures to be annotated are a group of continuously photographed pictures, and if so, converting the multiple pictures in the set of pictures to be annotated into the video image, (see CN Summary of Invention – to be audited violation “whether the multiple pictures in the set of pictures to be annotated” comprises of sub pictures shot according to a time sequence “a group of continuously photographed pictures”, and Edmondson paragraph 0082 the violation data is generated that comprises a video of violation), as claimed.   

With respect to claim 10, combination of CN and Edmondson further discloses wherein after the associating the annotation result with the corresponding picture, the method further comprises: saving each annotation result and an association between the annotation result and a picture; and when an annotated picture display request is received, acquiring a standard result corresponding to a picture in the annotated picture display request according to the association between the picture and the annotation result, and displaying the annotation result at a corresponding location of the corresponding picture, (see Edmondson figure 4, memory 423, memory use to store or “save” and display device 178; and paragraph 0082, a traffic official can access “an annotated picture display request”), as claimed.

Claims 11-16 and 18-19 are rejected for the same reasons as set forth in the rejections for claims 1-6 and 8-10, because claims 11-16 and 18-19 are claiming subject matter of similar scope as claimed in claims 1-6 and 8-10.  

Claim 20 is rejected for the same reasons as set forth in the rejections for claim 1, because claim 20 is claiming subject matter of similar scope as claimed in claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663